DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: Reference numbers refers to multiple items or one item refers to multiple reference numbers:
The “second connecting portion of the second spring” is called out as both reference 432a (pg. 11, [0043]) and 432b (pg. 11, [0043]).
Reference 31 is called out as both “the second tube body” (pg. 6, [0036]) and “the outer diameter of the liner” (pg. 6, [0036]).
Interpreted as the second tube body based off of Fig. 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 33 recites the limitation "the axis L".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the axis L will be interpreted as shown in the figure 2 below. 
Claims 28-35 will be rejected based upon being dependent from rejected claim 27 and 33.

    PNG
    media_image1.png
    540
    688
    media_image1.png
    Greyscale

Claim 35 recites the limitation "the liner", “the second slot”, “third slot”, and “first slot”.  There is insufficient antecedent basis for this limitation in the claim.  The preceding claims fail to disclose a second slot, a third slot, and a liner.  For examination purposes, the limitations will be interpreted as “a liner”, “a second slot”, “a third slot”, and “the first slot”. 

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation “the first locking member and the second locking member remaining engaged”.  The term “remaining” is not defined by Claim 19 and examiner is unclear if the first and second member are engaged to each other or another part of the apparatus.  For examination purposes, it will be interpreted as the first and second locking members are engaged to each other.
Claims 20-36 will be rejected based upon being dependent upon claim 19.

Claim 20 recites the limitation “when the limiting member is at one of the initial position or offset from the initial position” but the claim is considered indefinite due to examiners understanding of the claim language that implies that the limiting member can be in a different position than the initial position or offset position.  For examination purpose, the claim has been interpreted as the limiting member is necessarily in either the initial position or offset position.  

The term “substaintially rectangular” is not defined by the claim 25, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specifications fail to disclose the limitations for the meaning of substantially rectangular.  For examination purpose, the term “substaintially rectangular” is a shape with two approximately equal length sides that are longer than another two approximately equal length sides (two longer sides and two shorter sides). 
Claim 26 will be rejected based upon being depending upon claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-22, 24-30, 33 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2008/0284158).
Regarding Claim 19, Lin teaches a telescopic tube device comprising: 
a first tube assembly (Fig. 1, [0013], Ref. 20); 
a second tube assembly (Fig. 1, Ref. 10, [0013]) slidably connected relative to the first tube assembly [0013]; 
an operating unit (Ref. 30, [0013], Fig. 1) disposed at a sleeved position between the first tube assembly and the second tube assembly, the operating unit including an operating member (Ref. 32, Fig. 1, [0032]), a first locking member (Ref. 24, [0019], Fig. 3, ), a second locking member (Ref. 36, Fig. 3, [0019]), and a limiting member (Ref. 34, [0016], Fig. 3&4); 
the first locking member being disposed on the first tube assembly (Ref 24, Fig. 2) and including at least two locking portions (Fig. 2, note two locking apertures are shown on Fig. 1 and 2); 
the second locking member and the limiting member being disposed on the second tube assembly (Fig. 1&2); 

the telescopic tube device when in a locked state (Fig. 3), the limiting member being at an initial position, and the first locking member and the second locking member remaining engaged (Fig. 3, [0019]); 
the telescopic tube device when in at least one released state (Fig. 4), the limiting member being offset from the initial position, and the first locking member and the second locking member being disengaged (Fig. 4,[0019]); 
the operating unit further including at least one elastic member (spring 38, Fig. 3, [0016]);
the limiting member when offset from the initial position (Fig. 4), so that the limiting member has a tendency to remain at the initial position (Fig. 4, [0019] .  
Lin fails to explicitly teach the elastic member providing the limiting member with a pulling force.  By using reversal of parts, it would have been obvious to one of ordinary skill in the art to configure the elastic member (38) to provide the limiting member (34) with a pulling force by placing the elastic member (38) on the left hand side to work on extension rather than compression to maintain the same functionality (MPEP 2144.04 VI. A).  

Regarding Claim 20, Lin teaches the limitations of claim 19, as described above, and Lin further teaches wherein when the limiting member is at one of the initial position or offset from the initial position (Fig. 3 &4), the elastic member always provides the limiting member with a 

Regarding Claim 21, Lin teaches the limitations of claim 19, as described above, and further teaches wherein the elastic member is a coil spring (Ref. 38, Fig. 3, [0016], note spring (38) is represented as a coil spring as seen in figure 3).  

Regarding Claim 22, Lin teaches the limitations of claim 19, as described above, and further teaches wherein the first tube assembly includes a first tube (Ref. 20, Fig. 1, [0013]) having a first end (See annotated fig. 1 below) and a second end (See Fig. 1 annotated below), the first end of the first tube being sleeved with the second tube assembly (Fig. 2), the second end of the first tube being opposite to the first end of the first tube (See Fig. 1 annotated below); and wherein the second tube assembly includes a second tube (Ref. 10, Fig. 1, [0013]) having a first end (See fig. 1 annotated below) and a second end, the second end of the second tube being sleeved with the first tube assembly, the first end of the second tube being opposite to the second end of the second tube (See fig.1 annotated below, when assembled the second end of the second tube is sleeved within the first tube as seen in Fig. 3).  

    PNG
    media_image2.png
    551
    733
    media_image2.png
    Greyscale


Regarding Claim 24, Lin teaches the limitations of claim 22, as described above, and further teaches wherein the second end of the second tube includes a liner (Ref. 50, Fig. 3) fixedly connected to the second tube body (Fig. 3, as seen in figure 3 the liner (50) is fixedly connected to the second tube body (10)), the liner being sleeved on an inner side of the second tube (Ref. 10, Fig. 3) near the second end of the second tube (Fig. 1 annotated above), and an outer diameter of the liner being smaller than an inner diameter of the second tube body (Fig. 3).  

Regarding Claim 25, Lin teaches the limitations of claim 24, as described above, and further teaches wherein the liner has a second end (See annotated fig. 1 below) near the second end of second tube, and a first end (See annotated fig. 1’ below) opposite to the second end of the liner, an outer circumferential surface of the liner (See annotated fig. 1’ below) including a mating surface extending along an axis of the mating surface (See annotated fig. 1’’), an end of the mating surface near the first end of the liner defining a second slot (See figure 1’’ annotated 

    PNG
    media_image3.png
    432
    615
    media_image3.png
    Greyscale

Figure 1’

    PNG
    media_image4.png
    686
    738
    media_image4.png
    Greyscale

Figure 1’’

Regarding Claim 26, Lin teaches the limitations of claim 25, as described above, and further teaches wherein the bottom surface of the second slot defines a third slot (Ref. 52, Fig. 1, See figure 1’’’ annotated below), the third slot being constructed as a through slot penetrating the bottom surface of the second slot (the third slot is located at the bottom of the second slot as a through hole), the third slot being closer to an end of the second slot nearer to the first end of the liner than to another end of the second slot nearer to the second end of the liner (the third slot is disposed closer to the second end of the liner as shown in figure 1’ above), and when the first tube assembly and the second tube assembly slide relative to each other the third slot always corresponds to the first locking member (Fig. 3 shows the third slot engaging with the first locking member (36)).  

    PNG
    media_image5.png
    708
    821
    media_image5.png
    Greyscale

Figure 1’’’

Regarding Claim 27, Lin teaches the limitations of claim 22, as described above, wherein the second tube body defines a first slot (Ref. 52, Fig. 1, [0018]) near the second end of the second 

Regarding Claim 28, Lin teaches the limitations of claim 27, as described above, and further teaches wherein the operating member is configured as a push button (Ref. 32, Fig. 1) having a push button body (Fig. 1), the push button body having a shape adapted to an outer circumferential surface of the second tube body (Fig. 3), a second connecting portion (Ref. 35, Fig. 3, [0018])  being located at a substantially central position of a surface of the push button body facing the second tube body (fig. 3), the second locking member being fixedly connected to the second connecting portion (Fig. 4, when in configuration shown in figure 4 the second locking member (36) is fixedly connected to the second connecting portion (35)), the second connecting portion is always within the first slot when the push button body slides (Fig. 3).  

Regarding Claim 29, Lin teaches the limitations of claim 27, as described above, and further teaches wherein the limiting member is configured as a slider (the limiting member (34) is shown in figures 3 and 4 to slide left and right), the slider being embeddable in the first slot and slidable along a length direction of the first slot (Fig. 3 and 4, the slider (34) is inserted within the first slot (52) and moveable along the long side of the first slot).  

Regarding Claim 30, Lin teaches the limitations of claim 27, wherein the second locking member is configured as a locking block (Ref. 36, [0016], Fig. 3, the term locking block is being interpreted under broadest reasonable interpretation where Ref. 36 is defined as a circular 

Regarding Claim 33, Lin teaches the limitations of claim 27, as described above, and further teaches wherein the first locking member is configured as a strip-shaped slotted band (Ref. 24, Fig. 1, [0015], broadly interpreting band as an area not as a discrete structural element), and the locking portions are at least two locking slots (Fig. 1, two locking slots defined as two apertures (24)) provided in the strip-shaped slotted band and arranged substantially in an extending direction of the axis L, the extending direction of the axis L being a radial direction of the first tube assembly and the second tube assembly (See figure 2 below).  

Regarding Claim 35, Lin teaches the limitations of Claim 27, as described above, and further teaches wherein the second tube body is fixedly connected to the liner (Ref. 50, Fig. 3), a position of third slot (as best described in rejection of claim 26, and figures 1’’’) substantially corresponds to a center of the first slot, a position of the second slot (as best described in rejection of claim 25 and figure 1’’) substantially corresponds to a position of first slot, and a length extending direction of the second slot is the same as that of the first slot (Figure 1’, second slot and first slot extending in the axial direction of the tube).  

Regarding Claim 36, Lin teaches the limitations of Claim 19, as described above, and further teaches a vacuum cleaner ([0013], obvious to use with a vacuum cleaner as mentioned in the abstract but does not explicitly show the vacuum cleaner) including the telescopic tube device. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2008/0284158) as supported by the evidence presented in Thorne (2016/0174799).
Regarding Claim 23, Lin teaches the limitations of claim 22, as described above, and Lin further teaches wherein the first end of the first tube includes a first end sleeve (Ref. 50, Fig. 1, [0018]) cooperating with the second tube assembly for preventing the first tube assembly and the second tube assembly from disengaging from each other when sliding relative to each other (Fig. 1, [0018]); and wherein the second end of the first tube includes a second end sleeve (Ref. 12, Fig. 1, [0014]) connected to a handle assembly (Fig. 2, Ref. 60). 
It would be obvious to configure the pickup hose (60) to fluidly connect a vacuum and the telescopic tube (abstract) to function as intended. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to interpret the vacuum cleaner to comprise of a handle as supported by the evidence in Thorne (2016/0174733).  

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Lin, the closest prior art of record, discloses the limitations of the claim as described in the rejection of claim 19-30, 33, and 35-36 above, but Lin, alone or in combination does 
Claim 32 would be considered allowable due to being dependent on Claim 31. 

Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Lin, the closest prior art the closest prior art of record, discloses the limitations of the claim as described in the rejection of claim 19-30, 33, and 35-36 above, but Lin, alone or in combination does not teach, suggest, or make obvious the second surface of the slotted band is attached to an outer circumferential surface of the first tube body and in combination with the recited features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (6,513,191), Shih (2010/0123305), Canale (2012/0126533), and Fischer (5,692,782) each teach a telescopic tube device with two tubes and an operating unit that are generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723